


Exhibit 10.22


AMENDMENT NO. 7 TO AMENDED AND RESTATED
RECEIVABLES TRANSFER AGREEMENT


AMENDMENT NO. 7 TO AMENDED AND RESTATED RECEIVABLES TRANSFER AGREEMENT (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Amendment”), effective as of December 16, 2015 (the “Effective Date”), is
entered into by and among TSPC, INC., a Nevada corporation, as transferor (in
such capacity, the “Transferor”), TRIMAS CORPORATION, a Delaware corporation, as
collection agent (in such capacity, the “Collection Agent”), TRIMAS COMPANY,
LLC, a Delaware limited liability company, as guarantor (in such capacity, the
“Guarantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to
Wachovia Bank, National Association, individually (in such capacity, the sole
“Purchaser”), as letter of credit issuer (in such capacity, together with its
successors in such capacity, the “LC Issuer”) and as administrative agent (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
are used with the meanings attributed thereto in the Agreement (as defined
below).


W I T N E S S E T H:


WHEREAS, the parties hereto have entered into that certain Amended and Restated
Receivables Transfer Agreement dated as of September 15, 2011, as amended by
Amendment No. 1 to the Amended and Restated Receivables Transfer Agreement dated
as of June 29, 2012, Amendment No. 2 to the Amended and Restated Receivables
Transfer Agreement dated as of December 17, 2012, Amendment No. 3 to the Amended
and Restated Receivables Transfer Agreement dated as of April 17, 2014,
Amendment No. 4 to the Amended and Restated Receivables Transfer Agreement dated
as of November 26, 2014, Amendment No. 5 dated as of February 28, 2015, and
Amendment No. 6 effective as of June 29, 2015 (as amended, amended and restated,
or otherwise modified from time to time, the “Agreement”); and


WHEREAS, the parties wish to amend the Agreement on the terms and conditions
hereinafter set forth.


NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the parties
as follows:


1.Amendment. Effective as of the Effective Date, the definition of “Stated
Termination Date” in Schedule A to the Agreement is hereby amended and restated
in its entirety to read as follows:


“Stated Termination Date” shall mean June 30, 2020.


2.Representations and Warranties. In order to induce the Administrative Agent,
the LC Issuer and the sole Purchaser to enter into this Amendment, each of the
Transferor, the Guarantor and the Collection Agent (each, a “Transferor Party”)
hereby represents and warrants to the Administrative Agent, the LC Issuer and
the sole Purchaser as follows:


(a)Entity and Governmental Authorization; Contravention. The execution, delivery
and performance by such Transferor Party of this Amendment are within its
corporate or limited liability company powers, as the case may be, have been
duly authorized by all necessary corporate or limited liability company action,
as applicable, require no action by or in respect of, or filing with, any
Official Body or official thereof, and do not contravene, or constitute a
default under, any provision of applicable law, rule or regulation or of the
Certificate of Incorporation or the By-Laws (or other organizational documents)
of such Transferor Party, or of any agreement, judgment, injunction, order,
writ, decree or other instrument binding upon such Transferor Party, or result
in the creation or imposition of any Adverse Claim on the assets of such
Transferor Party (except those created by the Agreement).



1

--------------------------------------------------------------------------------




(b)Binding Effect. The Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of such Transferor Party, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the rights of creditors and general equitable principles (whether
considered in a proceeding in equity or at law).


(c)Consents, Licenses, Approvals, Etc. No consents, including, without
limitation, consents under loan agreements and indentures to which such
Transferor Party is a party), licenses or approvals are required in connection
with the execution, delivery and performance by such Transferor Party of this
Amendment, or the validity and enforceability against such Transferor Party of
this Amendment, except such consents, licenses and approvals as have already
been obtained and that remain in full force and effect on the date hereof.


3.Conditions Precedent; Partial Release.


3.1.    This Amendment shall become effective when each of the following
conditions precedent has been satisfied:


(a)
The Administrative Agent shall have received counterparts of this Amendment,
duly executed by each of the parties hereto;



(b)
The Administrative Agent shall have received counterparts of a fifth amended and
restated Fee Letter, duly executed by each of the parties thereto;



(c)
The Administrative Agent’s counsel shall have received payment in full of its
reasonable fees and disbursements in connection with the preparation,
negotiation, and closing of this Amendment and the other documents required to
be delivered to it hereunder; and



(d)
Each of the representations and warranties contained in Section 2 of this
Amendment shall be true and correct in all material respects, it being
understood that the foregoing materiality qualifier shall not apply to any
representation that itself contains a materiality threshold.



4.     Miscellaneous.


4.1.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.


4.2.    Each of the parties hereto hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in The City of New York for
purposes of all legal proceedings arising out of or relating to this Amendment
or the transactions contemplated hereby. Each of the parties hereto hereby
irrevocably waives, to the fullest extent it may effectively do so, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Nothing in
this Section 4.2 shall affect the right of any party hereto to bring any action
or proceeding against any party hereto or its respective properties in the
courts of other jurisdictions.


4.3.    This Amendment may be executed in two or more counterparts thereof (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by electronic mail with a .PDF or other image of a
signed counterpart attached shall be effective as delivery of a manually
executed counterpart of this Amendment to the fullest extent permitted by
applicable law.


4.4.    This Amendment will inure to the benefit of and be binding upon the
parties hereto and their respective successors, transferees and permitted
assigns.


4.5.    The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.



2

--------------------------------------------------------------------------------




4.6.    Each of the parties hereto hereby waives any right to have a jury
participate in resolving any dispute, whether sounding in contract, tort or
otherwise among any of them arising out of, connected with, relating to or
incidental to the relationship between them in connection with this Amendment.
The provisions of this Section shall be continuing and shall survive any
termination of the Agreement as amended hereby.


4.7.    By its signature below, the Guarantor hereby confirms that its Limited
Guaranty set forth in Article IX of the Agreement remains in full force and
effect as of the date hereof and after giving effect to this Amendment.

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective officers as of the day and year first above written.
TSPC, INC., as Transferor






By: /s/ Josh Sherbin
Name: Josh Sherbin
Title: Vice President & Secretary










TRIMAS CORPORATION, individually, as
Collection Agent






By: /s/ Josh Sherbin
Name: Josh Sherbin
Title: Vice President & Secretary










TRIMAS COMPANY, LLC, individually, as
Guarantor






By: /s/ Josh Sherbin
Name: Josh Sherbin
Title: Vice President & Secretary










WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Purchaser, as LC Issuer and as
Administrative Agent






By: /s/ Ryan Tozier
Name:     Ryan Tozier     
Title:     Vice President









4